         Case 1:21-cv-00643-NONE-JLT Document 10 Filed 09/15/21 Page 1 of 2


1    FOX ROTHSCHILD LLP
     345 California St., Suite 2200
2    San Francisco, CA 94104
3    Christopher (Casey) McNamara (SBN 252140)
       cmcnamara@foxrothschild.com
4    Telephone: (415) 364-5540
5    Facsimile: (415) 391-4436

6
     Attorneys for Plaintiff,
7    WELLS FARGO BANK, N.A.
8
9                         UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
12 WELLS FARGO BANK, N.A.,                       Case No.: 1:21-cv-00643-NONE-JLT
13         Plaintiff,                         [PROPOSED] ORDER RE: WELLS FARGO
                                              BANK, N.A.’S EX PARTE APPLICATION
14        v.                                  FOR ORDER PERMITTING SERVICE BY
                                              PUBLICATION
15
   RAYMOND DANIELS, and DOES 1
                                                 (Doc. 9)
16 through 10, Inclusive,
17              Defendants.
18
19         1.   The Ex Parte Application of Plaintiff, Wells Fargo Bank, N.A. (“Wells
20 Fargo”) to serve Defendant, Raymond Daniels by publication pursuant to Section
21 415.50 of the California Code of Civil Procedure, is GRANTED.
22        2.    Wells Fargo SHALL serve Defendant, Raymond Daniels by publication
23 in the Daily Journal in accordance pursuant to Section 415.50 of the California Code
24 of Civil Procedure.
25 ///
26 ///
27 ///
28

                                             1
           Case 1:21-cv-00643-NONE-JLT Document 10 Filed 09/15/21 Page 2 of 2


1            3.      The scheduling conference is CONTINUED to December 17, 2021 at
2    9:00 am.
3
     IT IS SO ORDERED.
4
5        Dated:     September 15, 2021                         _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 2
     [PROPOSED] ORDER RE: WELLS FARGO BANK, N.A.’S EX PARTE APPLICATION FOR ORDER PERMITTING SERVICE
                                             BY PUBLICATION

     125642092.1125642092.1
